Citation Nr: 1034994	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  04-35 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for a skin rash, claimed as 
chloracne secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Attorney at 
Law

WITNESSES AT HEARING ON APPEAL

The Veteran and A. F., MD

ATTORNEY FOR THE BOARD

Russell P. Veldenz


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1967 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in February 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2005, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is i
n the Veteran's file. 

In a decision in February 2007, the Board, in part, denied 
service connection for a bilateral hearing loss disability and 
for a skin rash to include chloracne secondary to exposure to 
herbicides.  

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order, dated in August 2009, the Court granted a Joint Motion for 
Remand of the parties, the Secretary of VA and the Veteran, who 
was represented by counsel, and vacated the Board's decision, 
denying service connection for a bilateral hearing loss 
disability and for a skin rash to include chloracne secondary to 
exposure to herbicide and remanded the claims to the Board for 
readjudication consistent with the Joint Motion. The Court 
affirmed the Board's decision, denying the claims of service 
connection for peripheral neuropathy and for posttraumatic stress 
disorder.

In compliance with the Court's order, the appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  






REMAND

In the Joint Motion, on the claim of service connection for a 
bilateral hearing loss disability, the parties agreed that the 
Board should assess whether another medical opinion is necessary 
to determine whether the hearing loss disability was the result 
of aggravation of a pre-existing condition or whether hearing 
loss was incurred in service.  As the VA audiologist on 
examination in February 2005 did not address aggravation, the 
Board determines that under the duty to assist another VA medical 
opinion is needed to decide the claim. 

On the claim of service connection for a skin rash, the parties 
agreed that the Veteran should be afforded a VA examination to 
determine whether the current skin condition represents 
aggravation of the pre-existing tinea versicolor and, if not, 
whether the current skin condition had onset in service. 

For above reasons, the case is REMANDED for the following action:

1.  Obtain VA records since September 2005. 

2.  Afford the Veteran a VA audiology 
examination to determine the following: 

a).  Whether pre-existing impaired 
bilateral hearing was evident on entrance 
examination considering the results of the 
audiogram and, if so, was the pre-existing 
bilateral impaired hearing aggravated by 
service, considering the results of the 
audiogram on separation examination.  




On the entrance audiogram, the 
puretone thresholds in HERTZ at the 
tested frequencies of 500, 1000, 2000, 
and 4000 in the RIGHT ear of 30, 20, 
30, and 30 decibels, respectively, and 
in the LEFT ear of 30, 15, 35, and 30 
decibels, respectively.  [The puretone 
threshold findings have been converted 
from ASA units to ISO units.].  

On the separation audiogram in 
September 1970, the puretone 
thresholds in HERTZ at the tested 
frequencies of 500, 1000, 2000, 3000, 
and 4000 in the RIGHT ear were 20, 30, 
15, 15, and 15 decibels, respectively, 
and in the LEFT ear were 15, 15, 25, 
25, and 20 decibels, respectively.  
[The ISO standard is presumed as the 
ISO was used beginning in November 
1967.]  

In this context, aggravation means 
that the pre-existing bilateral 
hearing loss underwent an increase in 
severity during service, unless there 
is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  

Aggravation may not be conceded where 
the disability underwent no increase 
in severity during service on the 
basis of all the evidence of record 
pertaining to the manifestations of 
the disability prior to, during and 
subsequent to service. 



After service, bilateral sensorineural 
hearing loss was first diagnosed on VA 
audiological examination in February 
2005, 35 years after service.

b).  If a bilateral hearing loss did not 
pre-exist service, is it more likely than 
not (probability greater than 50 percent), 
at least as likely as not (probability of 
50 percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the Veteran's current 
bilateral hearing loss, first diagnosed 35 
years after service, had onset in service. 

If however after a review of the record, an 
opinion on the onset of hearing loss cannot 
be determined without resort to 
speculation, please clarify whether actual 
onset cannot be determined because there 
are multiple potential etiologies, when one 
etiology, that is, noise exposure in 
service, is not more likely than any other 
etiology of the current hearing loss and 
that an opinion on onset is beyond what may 
be reasonably concluded based on the 
evidence of record and current medical 
knowledge.

The Veteran's file must be made available 
to the examiner for review.

3.  Afford the Veteran a VA dermatology 
examination to determine the following: 

a).  Whether pre-existing versicolor, noted 
on entrance examination, was aggravated by 
service. 

In formulating the opinion, please comment 
on the clinical significance of the in-
service and post-service findings in 
determining aggravation: 

In service, the Veteran was treated on one 
occasion for genital ringworm and on 
separation examination the skin was 
evaluated as normal.  

After service, in May 2002, the diagnosis 
was herpes zoster or shingles.  In June 
2001, the assessment was atopic versus 
contact dermatitis.  On VA Agent Orange 
examination in October 2003, the Veteran 
complained of a skin rash since he came 
back from Vietnam.  The diagnosis was 
dermatophytosis.  On VA examination of the 
skin in January 2005, the diagnosis was 
seasonal dermatitis. 

Aggravation means that the 
pre-existing tinea versicolor 
underwent an increase in severity 
during service, unless there is a 
specific finding that the increase in 
disability is due to the natural 
progress of the disease.  

Aggravation may not be conceded where 
the disability underwent no increase 
in severity during service on the 
basis of all the evidence of record 
pertaining to the manifestations of 
the disability prior to, during and 
subsequent to service. 




b).  If pre-existing tinea versicolor was 
not aggravated by service, is the current 
skin a new and separate skin condition and, 
if so, is the current skin condition 
related to the Veteran's service. 

The Veteran's file must be made available 
to the examiner for review.

4.  On completion of the above, adjudicate 
the claims.  If any benefit sought remains 
adverse to the Veteran, then provide him 
and his representative a supplemental 
statement of the case and return the case 
to the Board 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


